THE THIRTEENTH COURT OF APPEALS

                                    13-14-00607-CV


                                    Gloria Hicks
                                         v.
                         Group & Pension Administrators, Inc.


                                    On Appeal from the
                      94th District Court of Nueces County, Texas
                          Trial Cause No. 2014-DCV-3130-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed and remanded in

part and reversed and rendered in part. The Court orders the judgment of the trial court

AFFIRMED AND REMANDED IN PART AND REVERSED AND RENDERED IN PART.

Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

September 3, 2015